UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (RULE 14d-100) Tender Offer Statement Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 2) ITEX CORPORATION (Name of Subject Company) WESTERN SIZZLIN CORPORATION (Name of Filing Person—Offeror) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 465647204 (CUSIP Number of Class of Securities) Robyn B. Mabe Vice President and Chief Financial Officer Western Sizzlin Corporation 416 South Jefferson Street, Suite 600 Roanoke, Virginia 24011 (540) 345-3195 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copies to: Steven Wolosky, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 Transaction Valuation* Amount of Filing Fee** $15,953,624 $490 * Pursuant to Rules 0-11(d) and 0-11(a)(4) under the Securities Exchange Act of 1934, as amended, and solely for the purpose of calculating the registration fee, the market value of the securities to be received by Western Sizzlin Corporation was calculated as the product of (i) 17,726,248 shares of ITEX Corporation common stock outstanding as of October 31, 2007 (as reported in ITEX’s Quarterly Report on Form 10-QSB for the quarterly period ended October 31, 2007) and (ii) the average of the high and low sales prices of ITEX Corporation common stock as quoted on the OTC Bulletin Board on December 20, 2007 ($0.90).As reported in ITEX’s Quarterly Report on Form 10-QSB for the quarterly period ended October 31, 2007, there were no ITEX Corporation common stock options outstanding as of October 31, 2007. ** The amount of the filing fee equals $30.70 per million dollars of transaction value.The entire amount of the filing fee has been offset by the amount of the filing fee previously paid by Western Sizzlin Corporation as described below. x Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. AmountPreviouslyPaid: $490 FilingParty: Western Sizzlin Corporation Form or Registration No.: Form S-4, 333-148349 Date Filed: December 27, 2007 ¨Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: xthird-party tender offer subject to Rule 14d-1. ¨issuer tender offer subject to Rule 13e-4. ¨going-private transaction subject to Rule 13e-3. ¨amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer.¨ This Amendment No. 2 to the Tender Offer Statement on Schedule TO amends and supplements the Tender Offer Statement originally filed with the Securities and Exchange Commission on December 27, 2007, as amended by Amendment No. 1 thereto filed on January 29, 2008 (as amended, the “Schedule TO”) by Western Sizzlin Corporation, a Delaware corporation (“Western”).The Schedule TO relates to the offer by Western to exchange each issued and outstanding share of common stock, par value $0.01 per share (“ITEX Common Stock”), of ITEX Corporation, a Nevada corporation (“ITEX”), for .06623 shares of common stock, par value $0.01 per share (“Western Common Stock”), of Western, upon the terms and subject to the conditions described in the Prospectus (as defined below) and the related Letter of Transmittal, which are exhibits (a)(4) and (a)(1)(i) hereto, respectively (which together, as amended, supplemented or otherwise modified from time to time, constitute the “Offer”). Western has filed Amendment No. 1 to its Registration Statement on Form S-4 (file no. 333-148349) with the Securities and Exchange Commission relating to the Western Common Stock to be issued to holders of ITEX Common Stock pursuant to the Offer (as amended, the “Registration Statement”). The terms and conditions of the Offer are set forth in the prospectus, which is a part of the Registration Statement (as amended, the “Prospectus”), and the related Letter of Transmittal, which are exhibits (a)(4) and (a)(1)(i) hereto, respectively. Items 1 through 9, and Item 11. All information contained in the Prospectus and the Letter of Transmittal, and any prospectus supplement or other supplement thereto related to the Offer, is incorporated herein by reference with respect to Items 1 through 9 and 11 of this Schedule TO, except that such information is hereby amended and supplemented to the extent specifically provided herein. Items 1 through 9 and 11 of this Schedule TO are hereby amended and supplemented as set forth in the Prospectus, which is filed as Exhibit (a)(4) hereto. Items 1 and 4 of the Schedule TO are hereby amended and supplemented to add the following: On February 1, 2008, Western issued a press release announcing that it had extended the expiration date of the Offer until 5:00 p.m., New York City time, on Thursday, February 28, 2008. The Offer previously was scheduled to expire at 5:00 p.m., New York City time, on Thursday, January 31, 2008.Approximately 704,279 Shares had been tendered thus far as of the close of business on January 31, 2008. Item 12.Exhibits. Item 12 of the Schedule TO is amended and supplemented by adding the following: (a)(4) Prospectus relating to Western Common Stock to be issued in the Offer (incorporated by reference from Amendment No. 1 to Western’s Registration Statement on Form S-4 filed on February 1, 2008) (a)(5)(iv) Text of press release issued by Western, dated February 1, 2008 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 1, 2008 WESTERN SIZZLIN CORPORATION By: /s/ Robyn B. Mabe Name: Robyn B. Mabe Title: Vice President and Chief Financial Officer EXHIBIT INDEX (a)(1)(i) Form of Letter of Transmittal (1) (a)(1)(ii) Form of Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9 (1) (a)(1)(iii) Form of Notice of Guaranteed Delivery (1) (a)(1)(iv) Form of Letter to Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees (1) (a)(1)(v) Form of Letter to Clients for use by Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees (1) (a)(2) Not applicable. (a)(3) Not applicable. (a)(4) Prospectus relating to Western Common Stock to be issued in the Offer (2) (a)(5)(i) Text of press release issued by Western, dated December 12, 2007 (3) (a)(5)(ii) Text of press release issued by Western, dated December 27, 2007 (3) (a)(5)(iii) Text of press release issued by Western, dated January 28, 2008 (3) (a)(5)(iv) Text of press release issued by Western, dated February 1, 2008 (4) (b) Not applicable. (c) Not applicable. (d) Not applicable. (e) Not applicable. (f) Not applicable. (g) Not applicable. (h) Not applicable. (1) Incorporated by reference from Western’s Registration Statement on Form S-4 filed on December 27, 2007. (2) Incorporated by reference from Amendment No. 1 to Western’s Registration Statement on Form S-4 filed on February 1, 2008. (3) Previously filed. (4) Filed herewith.
